DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Munenaga et al., (JP 2011216243, provided on IDS 10/24/2019, using the English translation provided for citations).
Regarding claim 1,  Munenaga discloses a lithium ion secondary battery that includes a battery exterior body 2, the battery casing 2 includes a box-shaped case 20 having an open surface and a lid 21 for closing an open portion of the case 20 that houses an electrode group [0029]/[0030].  The battery includes an electrode and terminal structures 3a and 3b, the terminals structures 3a and 3b have positive and negative electrodes and current collectors ([0029]/ [0035]). 
The cover /lid 21 has a through hole 210 formed at each of one end side and the other end side in the longitudinal direction of the lid 21 [0031].  Examiner notes that the cover/lid 21 reads on the claimed sealing plate. Munenaga  further discloses a connecting rod 32 to which an external terminal 31a is attached  is arranged outside of the battery exterior body and an insulating packing 34 interposed between the connecting rod 32 and the battery exterior body 2 and lid 21 ([0036], see also figure 1). The connecting rod 32 is formed of a metal plate [0039]. The outer insulating packing 34 is made of an electrically insulating resin [0041].  Examiner notes that the connecting rod 32 reads on the claimed outer conductor. Examiner further notes the insulating packing 34 reads on the claimed outer insulator. 
 Munenaga  further discloses a recess 211 is formed on an outer surface of the lid 21, the recess is formed on one end side and the other end side in the longitudinal direction of the lid 21 for fitting a protruding portion 343 of an outer insulating packing/insulating packing 34 [0032].  In the outer insulating packing 34, a convex portion 343 which is fitted into the concave portion 
The recess portion 211 is formed at a position deviated from the through hole 210.  The recess 211 at one end of the lid 21 in the longitudinal direction is formed at a position shifted from the through hole 210 formed at one end in the longitudinal direction of the lid 21, and the recess 211 at the other end in the longitudinal direction of the lid 21 is formed at a position shifted from the through hole 210 formed at the other end on the longitudinal direction of the lid 21. Each recess 211 is formed at a position shifted in the longitudinal direction of the lid 21 with respect to the reference through hole 210, and is disposed on the outer side (the end side in the longitudinal direction) of through hole 210 [0032]. Examiner further notes that there is one recess portion 211 at one end of the lid and another recess portion 211 at another end, and therefore reads on the claimed first and second fitting recess.  
See figures 6(a) and 6(b) in a transversal direction of the lid/cover body 21 the recess portion is displaced from the center of the sealing plate toward an end portion of the lid/cover body 21. Munenaga further discloses the outer insulating packages 34 is formed with a convex portion 343 that fits into the concave portion 211 of the lid body 21 [0043].  Examiner notes that the second recess portion 211 is not shown, however it would have been obvious to one having ordinary skill in the art to have the first fitting recess disposed nearer than the through hole 210 to a center of the sealing plate (lid 21), and the second fitting recess disposed nearer than the through hole 210 to an end portion of lid 21, in order to improve the strength of the lid due to the insulators being provided into the first and second recess portion 211.  
It is well within the artisan’s skill to place the recess 211 in different shapes, sizes and positions across the cover/lid body (sealing plate) in order to improve security of the battery 
Munenaga does not explicitly disclose the through hole 210 is a terminal attachment hole and the terminal is inserted into the terminal attachment hole.  However, it would have been obvious to one having ordinary skill in the art to have the through hole 210 of Munenaga be a terminal attachment hole where the terminal  structures 3a/3b are inserted into the terminal attachment hole (through hole 210), in order to further secure the battery terminal. 
It is well within the artisan’s skill to place the terminal in different shapes, sizes and positions across the cover/lid body (sealing plate) in order to improve security of the battery structure during impact. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Also, the changes are obvious since such a modification would have involved a mere change 
in size of the through hole 210. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   (CLAIM 1) 

    PNG
    media_image1.png
    593
    766
    media_image1.png
    Greyscale

Munenaga et al. figure 1 

    PNG
    media_image2.png
    631
    1008
    media_image2.png
    Greyscale


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Munenaga et al., (JP 2011216243, provided on IDS 10/24/2019, using the English translation provided for citations), as applied to claim 1 above, and further in view of  Azema et al., (JP 2002343315,  (IDS 10/24/2019, using EPO machine translations for citations).
Regarding claims 2 and 5, modified Munenaga discloses all of the limitations as set forth above in claim 1. Modified  Munenaga does not disclose the sealing plate (cover/lid body 21)   has a third fitting recess, wherein in the longitudinal direction of the sealing plate, the third fitting recess is disposed nearer than the terminal attachment hole to the center of the sealing plate, wherein, in the transversal direction of the sealing plate, the third fitting recess is displaced from the center of the sealing plate toward an end portion of the sealing plate on a side where the first fitting recess is not disposed, and wherein the outer insulator has a third fitting protrusion, and the third fitting protrusion is disposed in the third fitting recess. 
Azema teaches a battery lid/cover plate unit 2 to seal battery cells 1 of a lithium ion secondary battery [0031], the battery lid has a first recess 2e formed near the end, and a second recess 2f formed further toward the end from the first recess [033]. The secondary battery includes an insulating member 12 that includes a extending portion 12h formed in the central portion and a second insulating portion 12d extending toward the other end and a protrusion 12g protruding upward [0053]. Azema further teaches the battery cover plate 2 is provided with a third recess 2h [0052] the second insulting portion is housed in the third recess it is possible to realize a thin battery lid unit [0074]. 
It would have been obvious to one having ordinary skill in the art to add a third recess portion 211 (third fitting recess) to the cover/lid body 21 of modified Munenaga in order to 
Further, the Duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP  2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held  (CLAIMS 2 and 5)
Regarding claim 3, Modified Munenaga discloses all of the limitations as set forth above in claim 1 [[or 2]]. Modified Munenaga further discloses see figure 3(a) a length of the recess portion 211 in the longitudinal direction of the lid/cover body 21 is larger than a length of the recess portion 211 in the transversal direction of the sealing plate. (CLAIM 3)

    PNG
    media_image3.png
    573
    575
    media_image3.png
    Greyscale

Figure 3(a)
Regarding claim 4, modified Munenaga discloses all of the limitations as set forth above in claim 1. Modified Munenaga further discloses see figures 6(a) and 6(b) the shape of the recess (CLAIM 4)
Regarding claim 6, modified Munenaga discloses all of the limitations as set forth above in claim 1. Modified Munenaga further discloses see figure 4, an assembled battery comprising a plurality of rectangular secondary batteries [0019]. (CLAIM 6) 

    PNG
    media_image4.png
    643
    1044
    media_image4.png
    Greyscale

Figure 4 
Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.  Applicant asserts that Munenaga fails to provide a first fitting recess disposed nearer than the terminal attachment hole to a center of the sealing plate in a longitudinal direction of the sealing plate.  Examiner notes though the second recess 211 is not shown, the recess 211 are provided to fit and secure the insulators.  It would have been obvious to one having ordinary skill .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722